                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JERRY ANDERSON,

       Plaintiff,
                                               Case No. 17-12676
v.
                                               District Judge Victoria A. Roberts
COLTER FURST, et al.,                          Magistrate Judge Anthony P. Patti

     Defendants.
_________________________________/

     ORDER GRANTING IN PART PLAINTIFF’S MOTION TO EXTEND
                 DISCOVERY DEADLINE (DE 59)
       Plaintiff, a state prisoner who is proceeding in forma pauperis, brings this

prisoner civil rights lawsuit against three defendants, Colter Furst, Michael

Thomas and Nathan Ellis, all Michigan State Police Troopers, alleging they

violated his rights under the Fourth Amendment by using excessive force during

his arrest on September 4, 2015. (DE 1.) He seeks injunctive and declaratory

relief, in addition to compensatory and punitive damages. (Id.) All Defendants

have been served and have filed their Answer. (DE 14.)

       On October 15, 2018, Plaintiff Jerry Anderson filed a motion to extend

discovery deadline. (DE 59.) Plaintiff complains that Defendants have provided

“very slow or not at all responses to plaintiff’s pleadings and plaintiff has been

provided with little to none [sic] discovery of relevance,” and seeks to extend the


                                          1 
 
discovery deadline from November 1, 2018 to April 7, 2019. (Id.) Defendants

state in response that Plaintiff is now on his third set of written discovery, which

they assert “is enough,” and that they are “amenable to an extension of discovery

of 30-60 days to allow the litigation of any already served discovery.” (DE 62.)

      For good cause shown, Plaintiff’s motion is GRANTED IN PART.

Discovery may proceed and must be completed on or before DECEMBER 17,

2018. The Court does not adopt Defendants’ suggestion that additional discovery

within this new deadline be limited to “already served discovery.” Plaintiff’s

discovery thus far appears to have been modest in quantity, notwithstanding his

having divided it into multiple requests. Any motions related to discovery must be

filed on or before JANUARY 31, 2019. There will be no further extensions of

the discovery deadline.

      Further, Defendants must file any motion averring a failure to exhaust

administrative remedies, raising the defense of qualified immunity, or for dismissal

under Rule 12 on or before JANUARY 14, 2019. If Defendants do not file a

timely motion raising the defense of qualified immunity or averring a failure to

exhaust administrative remedies, these defenses may still be raised at trial, but

cannot be raised by way of a pre-trial motion unless Defendants first demonstrate

exceptional circumstances. The Court’s granting of a petition for recruitment of




                                           2 
 
pro bono counsel for Plaintiff, if ever, or the setting of a date for trial or

evidentiary hearing do not constitute exceptional circumstances.

      In addition, the parties shall file all other motions for summary judgment, if

any, on or before MARCH 15, 2019. (Note: If Defendants choose to proceed with

what turns out to be an unsuccessful motion for summary judgment based upon

failure to exhaust administrative remedies, they will not be prohibited from

subsequently filing one additional Rule 56 motion on the merits within the

deadline herein established, notwithstanding the provisions of E.D. Mich. LR

7.1(b)(2).) Summary judgment motions may not be filed before the close of

discovery, DECEMBER 17, 2018. (See DE 16.)

      IT IS SO ORDERED.


Dated: October 24, 2018                  s/Anthony P. Patti
                                         Anthony P. Patti
                                         UNITED STATES MAGISTRATE JUDGE


                                 Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record on
October 24, 2018, electronically and/or by U.S. Mail.

                                         s/Michael Williams
                                         Case Manager for the
                                         Honorable Anthony P. Patti




                                            3 
 
